Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00097-CV

                                  Laura Zamora BERINGER,
                                          Appellant

                                                v.

                                     Michael BERINGER,
                                          Appellee

                   From the County Court at Law No. 1, Webb County, Texas
                             Trial Court No. 2017FLB001191C1
                          Honorable Hugo Martinez, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the final divorce decree is AFFIRMED.
It is ORDERED that appellee Michael Beringer recover his costs of this appeal from appellant
Laura Zamora Beringer.

       SIGNED April 1, 2020.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice